—Judgment reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: The claim against the State is for “ (a) the permanent appropriation of land by the State of New York for the purposes of the Addison Flood Protection Project * *' *" and (b) for damage caused to claimant’s store building located upon a portion of his property lying next adjacent to the portion of his land so appropriated”. The Court of Claims has made an award for $10,000 which sum it has found to represent the difference in value of claimant’s land and building before and after the appropriation. We find it impossible to review adequately the judgment entered upon this award for the reason that the findings do not disclose the basis of the State’s liability for damages to claimant’s building, nor do they disclose what part of the damages awarded represent the value of the land appropriated, or what part represents damages, if any, to claimant’s building. All concur. (Appeal from a judgment of the Court of Claims for claimant on a claim for damages for the alleged permanent appropriation of realty.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.